NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                              _______________________

                                    No. 21-1465
                              _______________________

                           UNITED STATES OF AMERICA

                                           v.

                                MICHAEL HUGHES,
                                      Appellant
                              _______________________

                    On Appeal from the United States District Court
                       For the Eastern District of Pennsylvania
                                 No. 2:17-cr-00606-002
                      District Judge: Honorable Cynthia M. Rufe
                            __________________________

                              Submitted January 28, 2021

            Before: HARDIMAN, SHWARTZ, and SMITH, Circuit Judges

                               (Filed: January 31, 2022)

                            __________________________

                                     OPINION*
                            __________________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SMITH, Circuit Judge.

       Michael Hughes appeals the District Court’s denial of his oral motion to proceed

pro se for criminal sentencing. The Government rightly concedes that the District Court

erred in denying Hughes’s request without a colloquy. We will, accordingly, vacate

Hughes’s sentence and remand the matter to the District Court.1

                                           ***

       The Sixth Amendment right to assistance of counsel implies a right of self-

representation. United States v. Peppers, 302 F.3d 120, 130 (3d Cir. 2002) (citing Faretta

v. California, 422 U.S. 806, 820 (1975)). “Thus, a defendant who chooses to represent

himself must be allowed to make that choice, even if it ‘works ultimately to his own

detriment.’” Id. (quoting Faretta, 422 U.S. at 834). This choice must, however, be

voluntarily, intelligently, and competently made. United States v. Jones, 452 F.3d 223,

228 (3d Cir. 2006) (first quoting Peppers, 302 F.3d at 130–31; and then quoting United

States v. Welty, 674 F.2d 185, 187 (3d Cir. 1982)). And the District Court’s primary

responsibility is to inquire into whether the choice was so made. Id.

       At sentencing, Hughes asked that his appointed counsel be relieved. After the

District Court denied that request, Hughes explicitly stated—twice—that he “would like to

represent [himself].” App’x at 815a–16a. The District Court denied that request as well,

telling Hughes, “You’re represented by counsel today for sentencing, and we are

proceeding.” Id. at 816a. Hughes asserted that he “ha[d] the right to do so.” Id. But the


1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
18 U.S.C. § 3742 and 28 U.S.C. § 1291.
                                            2
District Court abruptly admonished: “Mr. Hughes, this will not go well if you interrupt me

in the middle of a sentence or otherwise. Just look at your presentence report right now.”

Id. Hughes’s sentencing proceeded with counsel.

       The District Court failed to conduct an inquiry into whether Hughes’s assertion of

his right was voluntarily, intelligently, and competently made. This was error, as Hughes

argues, the Government concedes, and we recently reaffirmed in United States v. Taylor,

21 F.4th 94 (3d Cir. 2021). Accordingly, we will vacate Hughes’s sentence and remand

this matter to the District Court for further proceedings consistent with this Opinion.




                                             3